Citation Nr: 1047113	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO. 09-23 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder, schizophrenia, and posttraumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a low back disorder.

3. Entitlement to non-service-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and J.P.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to July 1979.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia. The Veteran attended a 
hearing before the undersigned in February 2010.

The Veteran's claims for service connection for a psychiatric 
disorder and for a low back disorder have been characterized as 
claims to reopen. However, these claims were originally denied in 
a January 2004 rating decision, and the Veteran timely disagreed 
with the denials that same month. As such, they are still new 
claims and new and material evidence is not required.

Shoved inside the claims file was a packet of papers from the 
Veteran dated March 2008, which expressed disagreement with a 
June 2007 letter denying service connection for hearing loss, 
hepatitis C, bilateral pes planus, and bilateral plantar 
fasciitis. The Board properly associated these records with the 
claims file, but it appears this may be related to information 
contained in a temporary file or for some other reason not 
associated with the claims file. This matter is referred to 
the AOJ for appropriate action. 

The issues of service connection for a psychiatric disorder and 
service connection for a low back disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

On February 10, 2010, during his Board hearing before the 
undersigned Veterans Law Judge, and prior to the promulgation of 
a decision in the appeal, the Veteran indicated that he wished to 
withdraw from appellate status the issue of entitlement to non-
service-connected disability pension benefits.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran, with regard to the issue of entitlement to non-service-
connected disability pension benefits have been met. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.204 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. §§ 20.202, 20.204(b) (2010). Except for 
appeals withdrawn on the record at a hearing, appeal withdrawals 
must be in writing. 38 C.F.R. § 20.204(c) (2010). 
 
During the February 2010 prehearing conference, the Veteran and 
his attorney withdrew from consideration the issue of entitlement 
to non-service-connected disability pension benefits. As the 
Veteran has withdrawn his appeal as to the stated issue, there 
remains no allegation of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have jurisdiction 
to review the appeal on the issue, and it is dismissed without 
prejudice. 




ORDER

The appeal for non-service-connected disability pension benefits 
is dismissed.


REMAND

The Board notes that the Veteran's service records are missing 
and possibly destroyed. Although efforts have been made by VA to 
obtain the Veteran's complete service records, the National 
Personnel Records Center advised VA that they could not be found. 
In cases such as these, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the benefit- 
of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). The Board's analysis of this Veteran's claims was 
undertaken with this duty in mind.

At his February 2010 hearing, the Veteran reported that he hurt 
his back during a night training at Fort Stewart, when he bounced 
off the back of a truck. He reported going to sick call and being 
placed on limited duty. He reported that his back has bothered 
him ever since that injury. The Veteran can attest to factual 
matters of which he had first-hand knowledge, such as the injury 
in service. See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005). In the case of a disability compensation claim, VA's duty 
to assist includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the claim. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2010). Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim. Id. Given the heightened 
benefit of the doubt required in this case, a VA examination is 
required. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA 
must provide a medical examination when it is necessary to decide 
the claim).

Also at his February 2010 hearing, the Veteran reported that his 
psychological problems began while in the service. Although 
service records are not available, a Board of Corrections 
decision on the status of the Veteran's discharge notes an 
extensive history of disciplinary matters while on active duty. 
Given the heightened benefit of the doubt required in this case, 
the Board finds that this is sufficient evidence of psychological 
problems in service and that a VA examination is merited. See 
McLendon, supra.
 
Finally, at the Veteran's hearing he reported that he receives 
treatment from the Macon Vet Center and the Atlanta and Dublin VA 
Medical Centers (VAMCs). Regulations provide that efforts must be 
made to secure all private medical records and VA records that 
may exist related to the Veteran's claim. 38 C.F.R. § 3.159(c)(1) 
defines reasonable efforts in obtaining records outside the 
custody of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request." As for federal records, 38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get federal 
records "until the records are obtained unless it is reasonably 
certain that such records do not exist or that further efforts to 
obtain those records would be futile." These records should be 
obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's current and 
complete VA treatment records, including 
records from the Atlanta and Dublin VAMCs. 
Evidence of attempts to obtain these 
records should be associated with the 
claims file. Do not associate duplicate 
records with the claims file.

2. Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of a low back disorder. The 
entire claims file must be made available 
to the VA examiner. Pertinent documents 
should be reviewed. Advise the examiner to 
thoroughly discuss the Veteran's reports 
of in service injury. The examiner should 
conduct a complete history and physical 
and offer an opinion as to whether it is 
at least as likely as not (50/50 
probability) that any diagnosed back 
disorder had its onset in service or is 
related to service?

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner. All opinions should be supported 
by a clear rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to the 
Board.

3. Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his psychological disorders. 
The entire claims file must be made 
available to the VA examiner. Pertinent 
documents should be reviewed. Advise the 
examiner to thoroughly discuss the 
Veteran's reports of psychological 
problems in service and traumatic events 
in service, including his reasoning for 
whether he finds the Veteran's reports of 
in service incidents credible. The 
examiner should conduct a complete history 
and physical and offer an opinion as to 
whether it is at least as likely as not 
(50/50 probability) that any diagnosed 
psychological disorder had its onset in 
service or is related to service?

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner. All opinions should be supported 
by a clear rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to the 
Board.

4. After completing the above action, the 
claim should be readjudicated. If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative. 
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


